UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2016 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer _ Smaller Reporting Company _ X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 3,959,903 shares outstanding as of the close of business November 11, 2016. Table of Contents Table of Contents 2 PART I- FINANCIAL INFORMATION 3 Item 1: Consolidated Financial Statements 3 CONSOLIDATED BALANCE SHEETS (Unaudited) 3 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 7 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3: Quantitative and Qualitative Disclosures about Market Risk 47 Item 4: Disclosure Controls and Procedures 49 PART II - OTHER INFORMATION 50 Item 1: Legal Proceedings 50 Item 1A: Risk Factors 50 Item 6: Exhibits 51 SIGNATURES 52 PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2016 December 31, 2015 (in thousands, except shares and per share amounts) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 2,454 2,588 Interest bearing deposits 43,060 82,812 Total cash and cash equivalents 45,514 85,400 Securities: Available for sale securities, at fair value (Note 2) 23,374 29,377 Other Investments 4,450 4,450 Federal Home Loan Bank and Federal Reserve Bank stock, at cost 7,818 8,645 Total securities 35,642 42,472 Loans receivable (net of allowance for loan losses: 2016: $7,328; 2015: $5,242) (Note 3) 552,822 479,127 Premises and equipment, net 30,850 29,421 Cash surrender value of life insurance - - Other real estate owned 851 - Accrued interest and dividends receivable 2,308 2,010 Deferred tax asset (Note 7) 13,340 13,763 Other assets 1,759 1,338 Total assets $ 683,086 653,531 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 5): Noninterest bearing deposits $ 77,304 85,812 Interest bearing deposits 393,881 358,868 Total deposits 471,185 444,680 Borrowings: Federal Home Loan Bank borrowings (Note 9) 135,000 132,000 Junior subordinated debt owed to unconsolidated trust (Note 9) 8,248 8,248 Note Payable (Note 9) 1,800 1,939 Advances from borrowers for taxes and insurance 1,478 2,367 Accrued expenses and other liabilities 2,793 2,833 Total liabilities 620,504 592,067 Commitments and Contingencies (Note 10) Shareholders' equity Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 3,961,591 and 3,957,377 shares issued; 3,959,903 and 3,956,207 shares outstanding; at September 30, 2016 and December 31, 2015, respectively 40 40 Additional paid-in capital 106,694 106,568 Accumulated deficit ) ) Less: Treasury stock, at cost: 1,688 and 1,170 shares held at September 30, 2016 and December 31, 2015, respectively ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity 62,582 61,464 Total liabilities and shareholders' equity $ 683,086 653,531 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except per share amounts) Interest and Dividend Income Interest and fees on loans $ 6,188 5,879 17,811 17,349 Interest on investment securities 131 115 405 350 Dividends on investment securities 88 85 264 202 Other interest income 25 30 94 76 Total interest and dividend income 6,432 6,109 18,574 17,977 Interest Expense Interest on deposits 549 498 1,518 1,540 Interest on Federal Home Loan Bank borrowings 73 90 258 246 Interest on subordinated debt 85 74 250 218 Interest on other borrowings 9 3 25 3 Total interest expense 716 665 2,051 2,007 Net interest income 5,716 5,444 16,523 15,970 Provision for Loan Losses 355 - 2,314 250 Net interest income after provision for loan losses 5,361 5,444 14,209 15,720 Non-Interest Income Loan application, inspection & processing fees 64 16 152 171 Fees and service charges 150 148 451 469 Rental Income 104 107 311 305 Other income 94 91 273 262 Total non-interest income 412 362 1,187 1,207 Non-Interest Expense Salaries and benefits 2,169 2,245 7,334 6,984 Occupancy and equipment expense 783 814 2,313 2,678 Data processing expense 288 298 814 803 Advertising and promotional expenses 128 329 341 516 Professional and other outside services 409 322 1,182 1,282 Loan administration and processing expenses 14 8 30 37 Regulatory assessments 159 140 453 451 Insurance expense 57 79 168 243 Material and communications 106 95 314 282 Other operating expenses 328 423 992 967 Total non-interest expense 4,441 4,753 13,941 14,243 Income before income taxes 1,332 1,053 1,455 2,684 Expense for income taxes 518 420 570 1,073 Net income $ 814 633 885 1,611 Basic income per share (1) $ 0.21 0.16 0.22 0.42 Diluted income per share (1) $ 0.21 0.16 0.22 0.41 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Net income $ 814 633 885 1,611 Other comprehensive income : Unrealized holding gains on securities 71 123 186 349 Income tax effect ) Total other comprehensive income 43 74 114 210 Total comprehensive income $ 857 707 999 1,821 See Accompanying Notes to Consolidated Financial Statements. 5 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except shares) Number of Shares Common Stock Additional Paid-In Capital Accumulated Deficit Treasury Stock Accumulated Other Comprehensive Loss Total Balance at December 31, 2014 3,924,192 $ 39 106,108 ) ) ) 58,735 Net Income - - - 1,611 - - 1,611 Unrealized holding gain on available for sale securities, net of taxes - 210 210 Total comprehensive income - 1,821 Share-based compensation expense - - 340 - - - 340 Issuance of restricted stock 675 1 (1 ) - Balance at Septmber 30, 2015 3,924,867 $ 40 106,447 ) ) ) 60,896 Balance December 31, 2015 3,956,207 $ 40 106,568 ) ) ) 61,464 Net income - - - 885 - - 885 Unrealized holding gain on available for sale securities, net of taxes - 114 114 Total comprehensive income - 999 Repurchase of Common shares ) - - - (7 ) - (7 ) Share-based compensation expense, net of forfeitures - - 126 - - - 126 Issuance of restricted stock 4,214 - Balance at September 30, 2016 3,959,903 $ 40 106,694 ) ) ) 62,582 See Accompanying Notes to Consolidated Financial Statements. 6 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2016 2015 (in thousands) Cash Flows from Operating Activities: Net income $ 885 1,611 Adjustments to reconcile net income to net cash provided by operating activities: Amortization (accretion) of investment premiums and discounts, net 97 155 Amortization and accretion of purchase loan premiums and discounts, net 118 190 Provision for loan losses, net of recoveries 250 Depreciation and amortization 920 776 Share-based compensation 126 340 Deferred income taxes 351 888 Loss on disposal of fixed assets - 133 Gain on acquisition of OREO ) - Changes in assets and liabilities: Decrease in net deferred loan costs 115 216 Increase in accrued interest and dividends receivable ) ) (Increase)/Decrease in other assets ) 100 (Decrease)/Increase in accrued expenses and other liabilities ) 548 Net cash provided by operating activities 5,018 Cash Flows from Investing Activities: Principal repayments on available for sale securities 2,092 3,151 Purchase of available for sale securities ) - Proceeds from call of available for sale securities 5,000 - Redemptions of Federal Home Loan Bank and Federal Reserve Bank, net 827 10 Increase in loans, net ) ) Purchase of bank premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net increase in deposits 26,505 4,227 Increase in FHLB borrowings 3,000 - Repurchase of common stock (7 ) - Repayment of Note Payable ) ) Proceeds from Note Payable - 2,000 Decrease in advances from borrowers for taxes and insurance ) ) Net cash used in financing activities 28,470 5,392 Net decrease in cash and cash equivalents ) ) Cash and Cash Equivalents: Beginning 85,400 73,258 Ending $ 45,514 59,338 Supplemental Disclosures of Cash Flow Information: Interest paid $ 2,398 1,717 Income taxes paid $ 253 3 Transfer of loans to other real estate owned $ 840 - See Accompanying Notes to Consolidated Financial Statements. 7 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1: Basis of Financial Statement Presentation The accompanying unaudited condensed consolidated financial statements of Patriot National Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries including Patriot Bank N.A. (the “Bank”), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying unaudited condensed consolidated financial statements presented herein should be read in conjunction with the previously filed audited financial statements of the Company and notes thereto for the year ended December31,2015. The Consolidated Balance Sheet at December31,2015 presented herein has been derived from the audited financial statements of the Company at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Certain prior period amounts have been reclassified to conform to current year presentation. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the three and nine months ended September 30, 2016 are not necessarily indicative of the results of operations that may be expected for the remainder of 2016. 8 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 2: Investment Securities The amortized cost, gross unrealized gains and losses and approximate fair values of available-for-sale securities at September 30, 2016 and December 31, 2015 are as follows: Gross Gross (in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2016: U. S. Government agency mortgage-backed securities $ 11,436 26 ) 11,412 Corporate bonds 9,000 - ) 8,937 Subordinated Notes 3,000 25 - 3,025 $ 23,436 51 ) 23,374 December 31, 2015: U. S. Government agency bonds $ 5,000 - ) 4,954 U. S. Government agency mortgage-backed securities 13,625 - ) 13,413 Corporate bonds 9,000 71 ) 9,010 Subordinated Notes $ 2,000 - - 2,000 29,625 71 ) 29,377 The following table presents the gross unrealized loss and fair value of the Company’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at September 30, 2016 and December 31, 2015: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss September 30, 2016: U. S. Government agency mortgage - backed securities - - 3,683 ) 3,683 ) Corporate bonds 2,992 (8 ) 5,945 ) 8,937 ) Totals $ 2,992 (8 ) 9,628 ) 12,620 ) December 31, 2015: U. S. Government agency bonds $ 4,954 ) - - 4,954 ) U. S. Government agency mortgage - backed securities 2,863 ) 10,550 ) 13,413 ) Corporate bonds - - 5,939 ) 5,939 ) Totals $ 7,817 ) 16,489 ) 24,306 ) At September 30, 2016, five of eleven available-for-sale securities had unrealized losses with an average depreciation of 0.9% from the total amortized cost. At December31,2015, nine out of eleven available-for-sale securities had unrealized losses with an aggregate depreciation of 1.3% from the total amortized cost. 9 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, investment grade corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound and the amount by which the securities are in a loss position small. Additionally, the Company has both the intent and the ability to hold these securities until its amortized cost basis can be recovered, which may be at maturity. Accordingly, the Company expects to receive all contractual principal and interest related to these investments and the Company does not consider them to be other-than-temporarily impaired at September 30, 2016. The amortized cost and fair value of available-for-sale debt securities at September 30, 2016, by contractual maturity, are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. The actual maturities will also differ from contractual maturities because issuers of certain securities retain early call or prepayment rights. Amortized Cost Fair Value Maturity: Due from one to five years $ 9,000 8,937 Due after five years 3,000 3,025 U.S. Government agency mortgage-backed securities 11,436 11,412 Total $ 23,436 23,374 At September 30, 2016 and December 31, 2015, securities of $4.6 and $5.5 million, respectively, were pledged to the Federal Reserve Bank of New York, primarily to secure municipal deposits. There were no sales of available-for-sale securities during the nine-month periods ended September 30, 2016 or September 30, 2015. Note 3: Loans Receivable and Allowance for Loan Losses Loans that the Company has the intent and ability to hold for the foreseeable future, or until maturity, are generally reported at their outstanding unpaid principal balances adjusted for unearned income, the allowance for loan losses, and any unamortized deferred fees or costs. Interest income is accrued based on the unpaid principal balance. Loan application fees are non interest income while other certain direct origination costs are deferred, and amortized as a level yield adjustment over the respective term of the loan and reported in interest income. The accrual of interest on loans is discontinued at the time the loan is ninety days past due for payment unless the loan is well-secured and in process of collection. Consumer installment loans are typically charged off no later than 180 days past due. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual status or charged off at an earlier date if collection of principal or interest is considered doubtful. 10 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) All interest accrued, but not collected, on loans that are placed on nonaccrual status, or are charged off, is reversed against interest income. The interest on these loans is accounted for on the cash-basis method until qualifying for return to accrual status. Upon receipt of cash, the cash received is first applied to satisfy principal and then applied to interest, unless the loan is in a cure period and Management believes there will be a loss. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. On September 30, 2016, the Company purchased $23.0 million face amount ($23.7 million fair value) of non-credit impaired student loans receivable, together with accrued interest of $107,822, from another Bank. The purchase price aggregated $23.8 million. By the terms of the agreement, the seller Bank will continue to service these loans in return for a fee. In accordance with the Company’s accounting policies, the premium paid will be amortized to interest income, in order to achieve a consistent effective yield. A summary of the Company’s loan portfolio at September 30, 2016 and December 31, 2015 is as follows: (in thousands) September 30, December 31, Commercial and Industrial $ 69,723 59,752 Commercial Real Estate 258,920 245,828 Construction 48,048 15,551 Construction to permanent- CRE 5,587 4,880 Residential 103,969 110,837 Consumer/Other 73,903 47,521 Total Loans 560,150 484,369 Allowance for loan losses ) ) Loans receivable, net $ 552,822 479,127 Amounts presented at December 31, 2015 include $28.2 million of loans secured by 1-4 Family Non-owner Occupied real estate in the Residential category, reclassified from Commercial Real Estate for consistency with the September 30, 2016 presentation. Net unamortized purchase loan premiums aggregated $1.4 million and $0.9 million as of September 30, 2016 and December 31, 2015, respectively. Net deferred loan costs aggregated $0.2 million as of September 30, 2016 and $0.3 million as of December 31, 2015. The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York, and the five Boroughs of New York City. The Company originates commercial real estate loans, commercial business loans, and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, by which it evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 75% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. 11 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Risk characteristics of the Company’s portfolio classes include the following: Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees, where obtained, as a secondary source of repayment. Payments on such loans are often dependent upon the successful operation of the underlying business involved. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower, or loss of markets for the borrower’s products or services. Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should the borrower default or should there be a substantial decline in the value of the property securing the loan or decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the business ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. Construction Loans – Construction loans are short-term loans (generally up to eighteen months) secured by land for both residential and commercial development. The loans are generally made for acquisition and improvements. Funds are disbursed as phases of construction are completed. Included in this category are loans to construct single family homes where no contract of sale exists. These loans are based upon the experience and the financial strength of the builder, the type and location of the property and other factors. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, a downturn in the new construction market, a significant increase in interest rates, or decline in general economic conditions. Construction to Perm anent -CRE – One time close of a construction facility converting to an amortizing mortgage loan typically upon an event which would include a certificate of occupancy as well as stabilization, defined as cash flow sufficient to support a pre-defined minimum debt coverage ratio, as well as other conditions and covenants particular to the loan type. The construction facility would typically carry a floating rate, then upon conversion to amortization would reset at a predetermined spread over FHLB with a minimum interest rate. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The Company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan, or should there be decline in general economic conditions. Consumer/ Other Loans – The Company also offers installment loans, credit cards, and consumer overdraft and reserve lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower, which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. 12 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burden ratios. The following table sets forth activity in our allowance for loan losses, by loan type, for the three and nine months ended September 30, 2016. The following table also details the amount of loans receivable that are evaluated individually and collectively for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment, as of September 30, 2016. ALLOWANCE FOR LOANS LOSSES (in thousands) Three months ended September 30, 2016: Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer/ Other Unallocated Total Allowance for loan losses: Beginning Balance $ 3,400 2,295 169 145 647 531 22 7,209 Charge-offs ) - - - ) (2 ) - ) Recoveries - 2 - - 2 Provision 352 ) ) ) 949 ) - 355 Ending Balance $ 3,702 1,804 61 127 1,412 200 22 7,328 Nine months ended September 30, 2016: Allowance for loan losses: Beginning Balance $ 1,027 1,970 486 123 740 677 219 5,242 Charge-offs ) - - - ) (4 ) - ) Recoveries 12 - - - 3 1 - 16 Provision 2,713 ) ) 4 859 ) ) 2,314 Ending Balance $ 3,702 1,804 61 127 1,412 200 22 7,328 As of September 30, 2016: Ending balance: individually evaluated for impairment 3,158 - 3 - 3,161 Ending balance: collectively evaluated for impairment 544 1,804 61 127 1,412 197 22 4,167 Total allowance for loan losses $ 3,702 1,804 61 127 1,412 200 22 7,328 Total loans ending balance $ 69,723 258,920 48,048 5,587 103,969 73,903 - 560,150 Ending balance: individually evaluated for impairment $ 3,158 6,713 - - 4,676 3 - 14,550 Ending balance:collectively evaluated for impairment $ 66,565 252,207 48,048 5,587 99,293 73,900 - 545,600 13 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three and nine months ended September 30, 2015. The following table also details the amount of loans receivable that are evaluated individually and collectively for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment, as of December 31, 2015. ALLOWANCE FOR LOANS LOSSES (in thousands) Three months ended September 30, 2015: Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer/ Other Unallocated Total Allowance for loan losses: Beginning Balance $ 982 2,145 275 150 832 726 98 5,208 Charge-offs - (7 ) (4 ) - ) Recoveries 7 35 - - - 1 - 43 Provision ) 204 119 38 ) ) 81 - Ending Balance $ 770 2,384 394 188 627 698 179 5,240 Nine Months Ended September 30, 2015: Allowance for loan losses: Beginning Balance $ 1,918 1,419 63 215 831 478 - 4,924 Charge-offs - ) ) - ) Recoveries 37 35 - 5 - 10 - 87 Provision ) 930 331 ) ) 221 179 250 Ending Balance $ 770 2,384 394 188 627 698 179 5,240 As of December 31, 2015: Ending balance: individually evaluated for impairment $ - 3 - 3 Ending balance: collectively evaluated for impairment 1,027 1,970 486 123 740 674 219 5,239 Total allowance for loan losses $ 1,027 1,970 486 123 740 677 219 5,242 Total loans ending balance $ 59,752 245,828 15,551 4,880 110,837 47,521 - 484,369 Ending balance: individually evaluated for impairment - 7,745 - - 4,556 550 - 12,851 Ending balance: collectively evaluated for impairment $ 59,752 238,083 15,551 4,880 106,281 46,971 - 471,518 The Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators, including loan to value ratios, debt service coverage ratios and credit scores. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign a risk rating to each loan in their portfolio at origination, which is ratified or modified by the Loan Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed accordingly, and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a loan officer whose responsibility is to independently review the ratings annually for all commercial credits over $250,000. The Company uses an independent third party loan reviewer who performs quarterly reviews of a sample of loans, validating the Company’s risk ratings assigned to such loans. Any upgrades or downgrades to classified loans must be approved by the Management Loan Committee. 14 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) When assigning a risk rating to a loan, management utilizes the Company’s internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well-defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assetsclassified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged off when 180 days delinquent and “Closed-end” credits are charged off when 120 days delinquent. I ncluded in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $4.7 million at September 30, 2016 and $1.6 million at December 31, 2015. The $4.7 million of non-accrual loans at September 30, 2016 is comprised of 5 relationships, for which a specific reserve of $3.2 million has been established. The non-accrual increase of $3.1 million from December 31, 2015 is related to a single commercial loan and is not indicative of a credit quality trend within the portfolio. Despite the Company’s decision to fully reserve for this loan as of June 30, 2016, the Company has commenced recovery actions for alleged fraud across all available avenues, including insurance coverage and claims against third parties. Potentially responsive insurance coverage, under which the Company has sought recovery, includes a Financial Institution Bond with a limit of liability of $5.0 million above a $50,000 deductible. The Company will vigorously pursue its avenues of recovery, including insurance coverage and third party claims. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded $70,000 and $266,000 of additional income during the three and nine months ended September 30, 2016, respectively, and $3,000 and $8,000 during the three and nine months ended September 30, 2015, respectively. 15 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, and delinquency status, of non-accrual loans at September 30, 2016: (in thousands) 2016: 31 - 60 Days Past Due 61 - 90 Days Past Due Greater than 90 Days Total Past Due Current Total Non-Accrual Loans Commercial & Industrial $ - - 3,158 3,158 - 3,158 Residential - - 1,590 1,590 - 1,590 Consumer - - 3 3 - 3 Total $ - - 4,751 4,751 - 4,751 The following table sets forth the detail, and delinquency status, of non-accrual loans at December 31, 2015: (in thousands) 2015: 31 - 60 Days Past Due 61 - 90 Days Past Due Greater than 90 Days Total Past Due Current Total Non-Accrual Loans Residential $ - - 1,590 1,590 - 1,590 Consumer - - 3 3 - 3 Total $ - - 1,593 1,593 - 1,593 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At September 30 , , 5 loans were on non-accrual status totaling $4.7 million. For these 5 loans , a specific re serve of $3.2 has been established. 16 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at September 30, 2016: (in thousands) Performing (Accruing) Loans 2016: 31-60 Days Past Due 61-90 Days Past Due Greater than 90 Days Total Past Due Current Total Performing Loans Total Non-Accrual Loans Total Loans Commercial & Industrial: Pass $ - 571 - 571 65,990 66,561 - 66,561 Substandard - 4 4 3,158 3,162 Total Commercial & Industrial - 571 - 571 65,994 66,565 3,158 69,723 Commercial Real Estate: Pass 2,522 4,000 - 6,522 246,349 252,871 - 252,871 Special Mention - 5,176 5,176 - 5,176 Substandard - 873 873 - 873 Total Commercial Real Estate 2,522 4,000 - 6,522 252,398 258,920 - 258,920 Construction - Pass - 48,048 48,048 - 48,048 Construction to Permanent - Pass - 5,587 5,587 - 5,587 Residential Real Estate: Pass 390 - 1,458 1,848 100,531 102,379 - 102,379 Substandard - 1,590 1,590 Total Residential Real Estate 390 - 1,458 1,848 100,531 102,379 1,590 103,969 Consumer/Other: Pass 112 3 11 126 73,774 73,900 - 73,900 Substandard - 3 3 Total Consumer/Other 112 3 11 126 73,774 73,900 3 73,903 Grand Total: Pass 3,024 4,574 1,469 9,067 540,279 549,346 - 549,346 Special Mention - 5,176 5,176 - 5,176 Substandard - 877 877 4,751 5,628 Grand Total $ 3,024 4,574 1,469 9,067 546,332 555,399 4,751 560,150 17 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2015: (in thousands) Performing (Accruing) Loans 2015: 31-60 Days Past Due 61-90 Days Past Due Greater than 90 Days Total Past Due Current Total Performing Loans Total Non-Accrual Loans Total Loans Commercial & Industrial: Pass $ 43 605 520 1,168 55,600 56,768 - 56,768 Substandard 2,977 - - 2,977 7 2,984 - 2,984 Total Commercial & Industrial 3,020 605 520 4,145 55,607 59,752 - 59,752 Commercial Real Estate: Pass - 237,996 237,996 - 237,996 Special Mention - 5,322 5,322 - 5,322 Substandard 840 - - 840 1,670 2,510 - 2,510 Total Commercial Real Estate 840 - - 840 244,988 245,828 - 245,828 Construction - Pass - 15,551 15,551 - 15,551 Construction to Permanent - Pass - 4,880 4,880 - 4,880 Residential Real Estate: Pass 154 87 1,517 1,758 107,489 109,247 - 109,247 Substandard - 1,590 1,590 Total Residential Real Estate 154 87 1,517 1,758 107,489 109,247 1,590 110,837 Consumer/Other: Pass 309 2 9 320 47,198 47,518 - 47,518 Substandard - 3 3 Total Consumer/Other 309 2 9 320 47,198 47,518 3 47,521 Grand Total: Pass 506 694 2,046 3,246 468,714 471,960 - 471,960 Special Mention - 5,322 5,322 - 5,322 Substandard 3,817 - - 3,817 1,677 5,494 1,593 7,087 Grand Total $ 4,323 694 2,046 7,063 475,713 482,776 1,593 484,369 18 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Impaired Loans Impaired loans consist of non-accrual loans, Troubled Debt Restructurings (“TDRs”), and loans previously classified as TDRs that have been upgraded. As of September 30, 2016, the Company’s impairment analysis resulted in identification of $14.6 million of impaired loans, for which specific reserves of $3.2 million were required at September 30, 2016, compared to $12.9 million of impaired loans at December 31, 2015, for which specific reserves of $3,000 were required. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. Troubled Debt Restructurings On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. For the three and nine months ended September 30, 2016 and 2015, there were no loans modified as a “troubled debt restructuring”. At September 30, 2016 and December 31, 2015, there were no commitments to advance additional funds under troubled debt restructured loans. Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate below market rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status, when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are classified as impaired loans, which are individually evaluated for impairment. 19 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of September 30, 2016: (in thousands) 2016: Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ - - - Commercial Real Estate 6,713 6,833 - Construction - - - Construction to Permanent - - - Residential 4,676 5,527 - Consumer/Other - - - 11,389 12,360 - With an allowance recorded: Commercial & Industrial 3,158 3,208 3,158 Commercial Real Estate - - - Construction - - - Construction to Permanent - - - Residential - - - Consumer/Other 3 3 3 3,161 3,211 3,161 Grand Total: Commercial & Industrial 3,158 3,208 3,158 Commercial Real Estate 6,713 6,833 - Construction - - - Construction to Permanent - - - Residential 4,676 5,527 - Consumer/Other 3 3 3 Grand Total $ 14,550 15,571 3,161 20 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of December 31, 2015: (in thousands) 2015: Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ - 96 - Commercial Real Estate 7,745 8,259 - Construction - 287 - Construction to Permanent - - - Residential 4,556 5,559 - Consumer/Other 547 633 - 12,848 14,834 - With an allowance recorded: Commercial & Industrial - - - Commercial Real Estate - - - Construction - - - Construction to Permanent - - - Residential - - - Consumer/Other 3 3 3 3 3 3 Grand Total: Commercial & Industrial - 96 - Commercial Real Estate 7,745 8,259 - Construction - 287 - Construction to Permanent - - - Residential 4,556 5,559 - Consumer/Other 550 636 3 Grand Total $ 12,851 14,837 3 21 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following tables summarize additional information regarding impaired loans for the three and nine months ended September 30, 2016 and 2015. Three Months Ended September 30, (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial & Industrial $ 148 - - - Commercial Real Estate 6,428 77 7,916 94 Residential 4,787 36 3,373 31 Consumer/ Other 272 - 549 4 11,635 113 11,838 129 With an allowance recorded: Commercial & Industrial 3,068 - - - Consumer/ Other 2 - 1 - 3,070 - 1 - Grand Total: Commercial & Industrial 3,216 - - - Commercial Real Estate 6,428 77 7,916 94 Residential 4,787 36 3,373 31 Consumer/ Other 274 - 550 4 Grand Total $ 14,705 113 11,839 129 Nine Months Ended September 30, (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial & Industrial $ 74 - - - Commercial Real Estate 7,281 236 8,079 281 Residential 4,666 98 3,430 95 Consumer/ Other 409 9 551 13 Total: 12,430 343 12,060 389 With an allowance recorded: Commercial & Industrial 2,278 - - - Consumer/ Other 2 - 1 - Total: 2,280 - 1 - Grand Total: Commercial & Industrial 2,352 - - - Commercial Real Estate 7,281 236 8,079 281 Residential 4,666 98 3,430 95 Consumer/ Other 411 9 552 13 Grand Total $ 14,710 343 12,061 389 22 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 4: Other Real Estate Owned At September 30, 2016, Other Real Estate Owned (“OREO”) consisted of a single property which consists of raw land that is zoned for multi-use construction. The following table presents a summary of OREO activity for the nine months ended September 30, 2016: (in thousands) OREO Balance at December 31, 2015 $ - Transfers from loans 840 Gain recognized in acquisition 11 Balance at September 30, 2016 $ 851 The recognized gain represents the amount by which fair market value of the property, net of estimated liquidation costs, exceeded the remaining loan balance as of the date possession was taken of the property. As of and for the nine months ended September 30, 2015, there was no OREO activity. Note 5:Deposits The following table is a summary of the Company’s deposits at: (in thousands) September 30, December 31, Non-interest bearing $ 77,304 85,812 Interest bearing NOW 24,672 27,951 Savings 130,901 106,291 Money market 17,230 19,508 Time certificates, less than $250,000 140,028 139,455 Time certificates, $250,000 or more 23,865 17,509 Brokered Deposits 57,185 48,154 Total interest bearing 393,881 358,868 Total Deposits $ 471,185 444,680 23 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 6: Share-Based Compensation and Employee Benefit Plan The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan (the “Plan”) to provide an incentive to directors and employees of the Company. Grants under the Plan may take the form of stock options, restricted stock and phantom stock units. Up to three million shares of the Company’s common stock and one million phantom stock units may be issued under the Plan, subject to certain limitations. As of September 30, 2016, 2,884,716 shares of common stock and one million phantom stock units are available for issuance under the Plan. Restricted stock grants are available to directors and employees and generally vest in annual installments over a three, four or five year period from the date of grant, as determined by the Compensation Committee of the Company’s Board of Directors. Vesting may be accelerated under certain circumstances. The Company expenses the grant date fair value of all share-based compensation over the requisite vesting periods on a prorated straight-line basis. Due to the resignation of the Company’s Chief Executive Officer from the Company and the Board of Directors and the resignation of the Chief Operating Officer, 65,000 shares of unvested restricted stock were cancelled and $227,000 of stock-based compensation expense was reversed in the third quarter. As a result, the Company recorded a net credit to stock-based compensation expense of $182,000 for the three months ended September 30, 2016, and net expense of $126,000 for the nine month period then ended. During the three and nine months ended September 30, 2015, the Company recorded $112,000 and $340,000 of total stock-based compensation, respectively. During the nine months ended September 30, 2016, the Company issued 5,884 shares of restricted stock to directors and 52,200 shares of restricted stock to employees under the 2012 Stock Plan. The following is a summary of the status of the Company’s restricted shares as of September 30, 2016 and changes therein during the periods indicated: Three months ended September 30, 2016: Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at June 30, 2016 107,199 $ 14.16 Granted - - Vested ) 16.80 Forfeited ) 14.87 Non-vested at September 30, 2016 40,011 $ 12.87 Three months ended September 30, 2015: Non-vested at June 30, 2015 81,698 $ 12.92 Granted 9,760 16.85 Vested ) 17.25 Forfeited ) 10.40 Non-vested at September 30, 2015 89,694 $ 13.37 24 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is a summary of the status of the Company’s restricted shares as of September 30, 2015 and changes therein during the periods indicated: Nine months ended September 30, 2016: Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at December 31, 2015 55,854 $ 12.83 Granted 58,084 15.25 Vested ) 15.55 Forfeited ) 14.66 Non-vested at September 30, 2016 40,011 $ 12.87 Nine months ended September 30, 2015: Non-vested at December 31, 2014 79,208 $ 12.79 Granted 12,700 16.85 Vested ) 17.25 Forfeited ) 10.40 Non-vested at September 30, 2015 89,694 $ 13.37 Expected future stock award expense related to the non-vested restricted awards as of September 30, 2016, is $505,000, which is expected to be recognized over an average period of 3.14 years. The Company had no outstanding stock options at September 30, 2016. The Company offers a 401K retirement plan (the “401K”), which provides for tax-deferred salary deductions for eligible employees. Employees may choose to make voluntary contributions to the 401K, limited to an annual maximum amount as set forth periodically by the Internal Revenue Service. The Company matches 50% of such contributions, up to a maximum of six percent. During the three and nine months ended September 30, 2016, compensation expense under the 401K aggregated $39,000 and $120,000, respectively. During the three and nine months ended September 30, 2015, compensation expense under the 401K aggregated $35,000 and $112,000, respectively. Note 7: Income Taxes For the three and nine months ended September 30, 2016, the Company recorded income tax expense of $0.5 million and $0.6 million, respectively. This compares to income tax expense of $0.4 million and $1.1 million, respectively, for the three and nine months ended September 30, 2015. Deferred tax assets decreased $0.4 million from $13.8 million at December 31, 2015 to $13.3 million at September 30, 2016. This decrease was due to deferred taxes being applied to the tax liability arising from current year taxable income. The Company will continue to evaluate its ability to realize its net deferred tax asset. If future evidence suggests that it is more likely than not that a portion of the deferred tax asset will not be realized, the valuation allowance may be increased. 25 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 8: Income per share The Company presents basic income per share and diluted income per share in its consolidated statements of operations. Basic income per share amounts are computed by dividing net income by the weighted average number of common shares outstanding. Diluted income per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential common shares that may be issued by the Company relate to outstanding restricted stocks and would be determined using the treasury stock method. The Company also provides a reconciliation of the numerator and denominator used in the computation of both basic and diluted income per share. The Company had no outstanding stock options as of September 30, 2016 or December 31, 2015. The following is information about the computation of income per share for the three months ended September 30, 2016 and 2015: Three months ended September 30, 2016: Net Income Weighted Average Common Shares Outstanding Amount Basic Income Per Share $ 814,000 3,958,718 $ 0.21 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A - N/A Diluted Income Per Share $ 814,000 3,958,718 $ 0.21 Three months Ended September 30, 2015: Basic Income Per Share $ 633,000 3,872,298 $ 0.16 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 34,622 N/A Diluted Income Per Share $ 633,000 3,906,920 $ 0.16 26 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is information about the computation of income per share for the nine months ended September 30, 2016 and 2015: Nine months ended September 30, 2016: Net Income Weighted Average Common Shares Outstanding Amount Basic Earnings Per Share $ 885,000 3,957,343 $ 0.22 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A - N/A Diluted Income Per Share $ 885,000 3,957,343 $ 0.22 Nine months Ended September 30, 2015: Basic Income Per Share $ 1,611,000 3,872,074 $ 0.42 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 30,699 N/A Diluted Income Per Share $ 1,611,000 3,902,773 $ 0.41 Note 9: Borrowings Federal Home Loan Bank borrowings The Company is a member of the Federal Home Loan Bank of Boston ("FHLB"). The Company has the ability to borrow from the FHLB based on a certain percentage of the value of the Company’s qualified collateral, as defined in the FHLB Statement of Products Policy, comprised mainly of mortgage-backed securities and loans segregated as collateral for the FHLB. At September 30, 2016 and December 31, 2015, outstanding advances from the FHLB aggregated $135.0 million and $132.0 million, respectively. The advances outstanding at September 30, 2016 had maturities ranging from three days to fifty-three months with rates ranging from 6.1 basis points to 51.0 basis points. The FHLB borrowings are collateralized by a mixture of real estate loans and securities with a book value of $146.1 million as of September 30, 2016. 27 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Junior subordinated debt owed to unconsolidated trust The subordinated debentures of $8.2 million are unsecured obligations of the Company and are subordinate and junior in right of payment to all present and future senior indebtedness of the Company. These obligations qualify as Tier 1 capital. The subordinated debentures bear interest at three-month LIBOR plus 3.15% (4.01% at September 30, 2016), mature on March 26, 2033. Beginning in the second quarter of 2009, the Company deferred quarterly interest payments on the subordinated debentures for twenty consecutive quarters as permitted under the terms of the debentures. The Company made a payment of approximately $1.6 million in June 2014, which brought the debt current as of that date. Interest payments since June 2014 were deferred at the Company’s option, until the third quarter of 2016 when the Company paid approximately $0.7 million representing the total amount accrued. Interest expense continues to be accrued and charged to operations. At September 30, 2016, interest owed for the subordinated debt was insignificant. Note Payable In September 2015, the Company executed a $2.0 million Note Payable for the purchase of its Fairfield, CT branch, which had formerly been leased by the Company. The note has a ten-year term and bears interest at a fixed rate of 1.75%. The Company makes interest and principal payments monthly. The note is secured by a first Mortgage Deed and Security Agreement on the property purchased and has an outstanding balance of $1.8 million and $1.9 million as of September 30, 2016 and December 31, 2015, respectively. Note 10: Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represents the total amount of potential accounting loss should the contracts be fully drawn upon, the customers default, and the value of any existing collateral become worthless. The Company uses the same credit policies in approving commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. Financial instruments whose contractual amounts represent credit risk at September 30, 2016 are as follows: Commitments to extend credit: (in thousands) Future loan commitments $ 17,833 Home equity lines of credit 21,303 Unused lines of credit 14,742 Undisbursed construction loans 19,574 Financial standby letters of credit 1,313 $ 74,765 28 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the customer. Collateral held varies, but may include residential and commercial property, deposits and securities. The Company has established a reserve as of September 30, 2016 for these commitments, which amount is minimal and included in accrued expenses and other liabilities. Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. Any instruments deemed to be derivatives would be accounted for as a fair value or cash flow hedge as appropriate. Note 11: Regulatory and Operational Matters The Company’s and the Bank’s capital and capital ratios at September 30, 2016 and December 31, 2015 are as follows: Capital Requirements Actual Minimum Minimum with Capital Buffer Well Capitalized (in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio September 30, 2016: The Company Tier 1 Leverage Capital (to Average Assets) $ 60,794 % $ 25,009 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) 52,794 % 26,435 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) 60,794 % 35,247 % N/A N/A N/A N/A Total Capital (to Risk Weighted Assets) 68,130 % 46,996 % N/A N/A N/A N/A The Bank Tier 1 Leverage Capital (to Average Assets) $ 60,523 % $ 24,998 % N/A N/A $ 31,248 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 60,523 % 26,337 % 29,994 % 38,042 % Tier 1 Capital (to Risk Weighted Assets) 60,523 % 35,115 % 38,773 % 46,821 % Total Capital (to Risk Weighted Assets) 67,839 % 46,821 % 50,478 % 58,526 % December 31, 2015: The Company Total Capital (to Risk Weighted Assets) $ 59,595 % $ 24,401 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) 51,595 % 23,119 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) 59,595 % 30,826 % N/A N/A N/A N/A Tier 1 Capital (to Average Assets) 64,845 % 41,101 % N/A N/A N/A N/A The Bank Total Capital (to Risk Weighted Assets) $ 59,958 % $ 24,393 % N/A N/A $ 30,491 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 59,958 % 23,029 % N/A N/A 33,265 % Tier 1 Capital (to Risk Weighted Assets) 59,958 % 30,706 % N/A N/A 40,941 % Tier 1 Capital (to Average Assets) 65,207 % 40,941 % N/A N/A 51,177 % 29 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Under the final capital rules that became effective on January 1, 2015, there was a requirement for a common equity Tier 1 capital conservation buffer of 2.5% of risk-weighted assets, which is in addition to the other minimum risk-based capital standards in the rule. Institutions that do not maintain this required capital buffer become subject to progressively more stringent limitations on the percentage of earnings that can be paid out in dividends or used for stock repurchases and on the payment of discretionary bonuses to senior executive management. The capital buffer requirement is being phased in over three years beginning in 2016. We have included the 0.625% increase for 2016 in our minimum capital adequacy ratios in the table above. The capital buffer requirement effectively raises the minimum required common equity Tier 1 capital ratio to 7.0%, the Tier 1 capital ratio to 8.5%, and the total capital ratio to 10.5% on a fully phased-in basis, which will be as of January 1, 2019. Management believes that, as of September 30, 2016, the Company would meet all capital adequacy requirements under the Basel III Capital Rules on a fully phased-in basis as if all such requirements were currently in effect. Note 12: Fair Value and Interest Rate Risk The Company uses fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value, requiring entities to maximize the use of observable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs generally require significant management judgment. The three levels within the fair value hierarchy are as follows: ● Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the entity has the ability to access at the measurement date (such as active exchange-traded equity securities and certain U.S. and government agency debt securities). ● Level 2- Observable inputs other than quoted prices included in Level 1, such as: ■ quoted prices for similar assets or liabilities in active markets (such as U.S. agency and government sponsored mortgage-backed securities) ■ quoted prices for identical or similar assets or liabilities in less active markets (such as certain U.S. and government agency debt securities, and corporate and municipal debt securities that trade infrequently) ■ Other inputs that are observable for substantially the full term of the asset or liability (i.e. interest rates, yield curves, prepayment speeds, default rates, etc.) ● Level 3- Valuation techniques that require unobservable inputs that are supported by little or no market activity and are significant to the fair value measurement of the asset or liability (such as pricing and discounted cash flow models that typically reflect management’s estimates of the assumptions a market participant would use in pricing the asset or liability). A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, is set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value and accordingly these are classified as Level 1. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: The fair value of securities available for sale (carried at fair value) and held to maturity (carried at amortized cost) is determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted prices. 30 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Other Investments: The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. The investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period-end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. As estimates are dependent on management’s observations, loans are classified as Level 3. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. OREO: The fair value of other OREO properties the Company may obtain is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies OREO within Level 3 when unobservable adjustments are made to appraised values. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 31 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details the financial assets measured at fair value on a recurring basis as of September 30, 2016 and December 31, 2015, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: (in thousands) Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of September 30, 2016 September 30, 2016: U.S. Government agency mortgage-backed securities $ - 11,412 - 11,412 Corporate bonds - 8,937 - 8,937 Subordinated Notes - 3,025 - 3,025 Securities available for sale $ - 23,374 - 23,374 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of December 31, 2015 December 31, 2015: U.S. Government agency bonds $ - 4,954 - 4,954 U.S. Government agency mortgage-backed securities - 13,413 - 13,413 Corporate bonds - 9,010 - 9,010 Subordinated Notes - 2,000 - 2,000 Securities available for sale $ - 29,377 - 29,377 The Company regularly monitors significant market inputs and assumptions used in its fair value measurements and evaluates the level of the valuation input according to the fair value hierarchy. This may result in a transfer between levels in the hierarchy from period to period. There were no transfers of assets between levels 1, 2 or 3 during the nine months ended September 30, 2016 or 2015. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis, but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 32 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table reflects financial assets measured at fair value on a non-recurring basis as of September 30, 2016 and December 31, 2015, segregated by the level of the valuation inputs within the fair value hierarchy utilized: (in thousands) Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance September 30, 2016: Impaired loans $ - Other real estate owned $ - - 851 851 December 31, 2015: Impaired loans $ - - 363 363 (in thousands) Quantitative Information about Level 3 Fair Value Measurements Asset Description Fair Value Valuation Technique Unobservable Input Range/ (Weighted Average ) September 30, 2016: Other real estate owned $ 851 Appraised Value of Property(1) Liquidation Costs(2) 9.6% / (9.6%)(3) December 31, 2015: Impaired loans $ 363 Appraised Value of Collateral(1) Liquidation Costs(2) 8% / (8%)(3) Fair value is generally determined through independent appraisals of the underlying collateral (in the case of impaired loans) or property (in the case of OREO), which include Level 3 inputs that are not identifiable. Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. The range and weighted average of qualitative factors such as economic conditions and estimated liquidation expenses are presented as a percent of the appraised value. The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The estimated fair value amounts have been measured as of September 30, 2016 and December 31, 2015 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. 33 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at September 30, 2016 and December 31, 2015: (in thousands) September 30, 2016 December 31, 2015 Fair Value Carrying Estimated Carrying Estimated Financial Assets: Hierarchy Amount Fair Value Amount Fair Value Cash and noninterest bearing balances due from banks Level 1 $ 2,454 2,454 2,588 2,588 Interest-bearing deposits due from banks Level 1 43,060 43,060 82,812 82,812 Available for sale securities Level 2 23,374 23,374 29,377 29,377 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Home Loan Bank and Federal Reserve Bank stock Level 2 7,818 7,818 8,645 8,645 Loans receivable, net Level 3 552,822 562,114 479,127 478,160 Accrued interest receivable Level 2 2,308 2,308 2,010 2,010 Financial Liabilities: Demand deposits Level 2 $ 77,304 77,304 85,812 85,812 Savings deposits Level 2 130,901 130,901 106,291 106,291 Money market deposits Level 2 17,230 17,230 19,508 19,508 NOW accounts Level 2 24,672 24,672 27,951 27,951 Time deposits Level 2 163,893 221,105 156,964 156,964 Brokered Deposits Level 1 57,185 57,725 48,154 48,154 FHLB Borrowings Level 2 135,000 135,497 132,000 132,000 Subordinated debentures Level 2 8,248 8,248 8,248 8,248 Note Payable Level 3 1,800 1,780 1,939 1,939 Accrued interest payable Level 2 180 180 532 532 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent possible to mitigate interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at September 30, 2016 and December 31, 2015. The estimated fair value of fee income on letters of credit at September 30, 2016 and December 31, 2015 was also insignificant. 34 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 13:Recent Accounting Pronouncements Recently Issued Accounting Standards Updates ASU 2014-09: In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers . This update will replace all current U.S. GAAP related to revenue recognition and will eliminate all industry-specific guidance. During 2016, the update was further clarified by ASU 2016-08 Revenue from Contracts with Customers: Principle versus Agent Considerations; ASU 2016-10, Revenue from Contracts with Customers: Identifying Performance Obligations and Licensing and ASU 2016-12 Revenue from Contracts with Customers: Narrow-Scope Improvements and Practical Expedients. In July 2015, the FASB affirmed its proposal to defer the effective date of this new standard. As a result, public companies will apply the new revenue standard to annual reporting periods beginning after December 15, 2017. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect a material impact on its financial condition or results of operations. ASU 2016-01: In January 2016, the FASB issued ASU 2016-01, Financial Instruments - Overall . ASU 2016-01 requires cost-method equity investments to be measured at fair value with changes in fair value recognized in net income. The ASU simplifies the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment, and a measurement of the investment at fair value only when an impairment is qualitatively identified to exist. The standard is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. Early adoption is not permitted. The Company is currently assessing the potential impact ASU 2016-01 will have on its financial statements, but does not expect a material impact on its financial condition or results of operations. ASU 2016-02: In February 2016, the FASB issued Accounting Standards Update ("ASU") No. 2016-02, Leases.
